UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2011 VUANCE LTD. (Translation of Registrant’s name into English) Sagid House, 1 Hama'alit Street, “Hasharon Industrial Park” P.O. Box 5039 Qadima 60920, ISRAEL (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes¨Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Creditors Meeting Vuance Ltd. (the "Registrant") has convened the following meetings of its creditors to approve a proposed debt arrangement between the Registrant and its creditors. On January 18, 2010, the Registrant announced a delay in the meeting dates, which were to be originally held on January 20, 2011, to the following dates: 1. Unsecured Creditors Meeting on February 03, 2011 at 9:00 AM (Israel time) 2. Preferential Creditors Meeting on February 03, 2011 at 10:00 AM (Israel time) 3. Secured Creditors Meeting on February 03, 2011 at 11:00 AM (Israel time) (the "Meetings"). The Meetings shall take place at the offices of the Registrant at Sagid House, 1 Hama'alit Street, Hasharon Industrial Park, Qadima 60920, Israel. The Power of Attorney and Voting Card, which were included as part of the Registrant's report on Form 6-K, dated December 28, 2010, are still effective and may still be used in connection with the Meetings. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Vuance Ltd. (formerly, SuperCom Ltd.) By: /s/Arie Trabelsi Name: Arie Trabelsi Title: Chief Executive Officer Date: January 18, 2011­­­­
